Exhibit 10.4
Amended and Restated Promissory Note
 
$50,000.00
Orlando, Florida



For value received, the undersigned (“Maker”) promises to pay to Mark
Mroczkowski (“Payee”), or order, at his offices at 300 Sunport Lane the
principal sum of Fifty Thousand Dollars ($50,000.00), together with interest at
the rate hereinafter provided for on the unpaid principal balance of this Note
(as hereinafter defined) from time to time outstanding until paid in full.


WHEREAS, the Payee is the lawful owner and holder of that certain Promissory
Note dated as of February 28, 2002 made by the Maker, to the order of the Payee
with a current principal obligation in the amount of $50,000 (the “Prior Note”),
which evidences obligations of the Maker;


WHEREAS, the Maker and the Payee hereby agree to modify and restate the terms of
the Prior Note to conform to the provisions of this Note (this “Note”). This
Note is intended to and shall amend, restate and replace the Prior Note in its
entirety.


NOW THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the Prior Note is hereby modified,
amended and restated in its entirety to read as follows:


Interest shall accrue on the unpaid and outstanding principal balance of this
Note commencing on the date hereof and continuing until repayment of this Note
in full at a rate per annum equal to 6%. Principal and interest are due in full
eighteen months from the date first written below.


Maker shall make all payments hereunder to Payee in lawful money of the United
States and in immediately available funds.


Payee may accelerate the maturity of this Note in the event Maker is in breach
or default of any of the terms, conditions or covenants of any other agreement
with Payee or its affiliates. Should default be made in payment of any
installment when due hereunder the whole sum of principal and interest shall
become immediately due and payable at the option of the holder of this Note.


In the event any installment provided for herein is not paid on or before two
(2) days following its due date, Maker promises to pay to the holder of this
Note an amount equal to five percent (5%) of the amount of such installment. In
addition, Maker promises to pay interest on any such unpaid installment from the
date due until such installment is paid in full at a per annum rate equal to the
lesser of eighteen percent (18%) or the highest rate permitted by law. Time is
of the essence.


Maker waives presentment, demand, and notice of demand, protest, notice of
protest or notice of nonpayment in connection with the delivery, acceptance,
performance, default or enforcement of this Note or of any document or
instrument evidencing any security for payment of this Note.


Failure at any time to exercise any of the rights of Payee hereunder shall not
constitute a waiver of such rights and shall not be a bar to exercise of any of
such rights at a later date. In the event of commencement of suit to enforce
payment of this Note, the prevailing party shall be entitled to receive the
costs of collection including reasonable attorneys' fees and court costs.


Nothing contained in this Note shall be deemed to require the payment of
interest or other charges by Maker or any other person in excess of the amount
that the Payee may lawfully charge under the applicable usury laws. In the event
that Payee shall collect moneys which are deemed to constitute interest which
would increase the effective interest rate to a rate in excess of that permitted
to be charged by applicable law, all such sums deemed to constitute interest in
excess of the legal rate shall be credited against the principal balance of this
Note then outstanding, and any excess shall be returned to Maker.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated
Promissory Note to be duly executed as of the date first written below.




Dated: May 17, 2006
Sequiam Corporation
     
By: ______________________________
 
Title:_____________________________
